Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND JOINDER

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND JOINDER dated as
of June 20, 2019 (this “Amendment”), with respect to the Credit Agreement
referred to below, by and among CARBO Ceramics Inc., a Delaware corporation, as
borrower (“Borrower”), the guarantors party hereto (collectively, the
“Guarantors”), the lenders party hereto (collectively, the “Lenders”), and Wilks
Brothers, LLC, a Texas limited liability company, as administrative agent (the
“Administrative Agent”).

RECITALS

WHEREAS, Borrower, Administrative Agent, and the lenders party thereto from time
to time are parties to that certain Amended and Restated Credit Agreement dated
as of March 2, 2017, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of June 7, 2018 (as the same now exists and
as it may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, following the completion of a disposition of certain assets of
Borrower, Borrower prepaid the Term Loans in an amount equal to $14,533,000 (the
“Prepayment Amount”) pursuant to that certain Waiver to Credit Agreement dated
as of May 28, 2019 among Borrower, Administrative Agent, and the lenders party
thereto;

WHEREAS, the Borrower has requested that, notwithstanding anything in the Credit
Agreement to the contrary, the Administrative Agent and the lenders signatory
hereto agree to permit Borrower to re-borrow the Prepayment Amount as an
incremental term loan tranche under the existing Term Loan Facility such that
after funding of such Incremental Term Loan (as hereinafter defined) by the
Incremental Term Loan Lender (as hereinafter defined) on the Second Amendment
Effective Date (as hereinafter defined), the aggregate outstanding principal
amount of the Term Loans will be equal to $65,000,000;

WHEREAS, Equify Financial LLC (“Equify”) is willing to become a Lender under and
pursuant to the Credit Agreement to (i) provide the Incremental Term Loan to
Borrower under the existing Term Loan Facility, and (ii) pursuant to that
certain Assignment and Acceptance effective as of the date hereof (the
“Assignment and Acceptance”), between Equify and Wilks Brothers, LLC, as
existing lender (“Existing Lender”), purchase and assume from Existing Lender a
portion of the Existing Lender’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto; and

WHEREAS, in order to effect the foregoing and modify and amend certain other
terms of the Credit Agreement, the parties hereto desire to modify and amend the
Credit Agreement on the terms and subject to the conditions as set forth herein.

1

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.

Defined Terms.

Unless otherwise defined herein, all capitalized terms used herein (including,
without limitation, in the recitals to this Amendment) have the meanings
assigned to such terms in the Credit Agreement, as amended hereby.

Section 2.Joinder of Incremental Term Loan Lender.

By its execution of this Amendment, from and after the Second Amendment
Effective Date, the Incremental Term Loan Lender shall become a party to the
Credit Agreement and have the rights and obligations of a “Lender” for all
purposes under the Credit Agreement and the other Credit Documents and shall be
joined, and shall have bound itself to the Credit Agreement and to all other
Credit Documents to which the lenders are bound generally as of the Second
Amendment Effective Date.  The Incremental Term Loan Lender hereby assumes all
of the obligations of a “Lender” under the Credit Agreement and the other Credit
Documents and shall be entitled to all of the rights and benefits of a “Lender”
under the Credit Documents.  The Incremental Term Loan Lender hereby agrees to
furnish the Administrative Agent with all agreements, documents or instruments
that the Administrative Agent or lenders are required or reasonably requested by
the Administrative Agent, the lenders or the Borrower to deliver to the
Administrative Agent, the lenders or to the Borrower pursuant to the Credit
Agreement.

 

Section 3.

Incremental Term Loan Commitment.

By its execution of this Amendment, effective as of the Second Amendment
Effective Date, the Incremental Term Loan Lender shall be a Lender for all
purposes under the Credit Agreement and shall fund the Incremental Term Loan in
accordance with the Credit Agreement and this Amendment.  Following the
Incremental Term Loan Lender’s funding of the Incremental Term Loan Commitment
pursuant to the Credit Agreement and this Amendment, the Incremental Term Loan
Lender’s commitment shall irrevocably terminate and the Borrower will have no
further right to request any Term Loans from any Lender under the Credit
Agreement.

 

Section 4.

Amendments to Credit Agreement.

The Credit Agreement is, effective as of the Second Amendment Effective Date (as
hereinafter defined), hereby amended as follows:

(a)The following new terms are hereby added to Section 1.1 (Certain Defined
Terms) of the Credit Agreement in the appropriate alphabetical order:

“Incremental Term Loan” has the meaning set forth in Section 2.3.

- 2 -

2

--------------------------------------------------------------------------------

 

“Incremental Term Loan Commitment” means the commitment of the Incremental Term
Loan Lender to make the Incremental Term Loan in accordance with Section 2.3.

“Incremental Term Loan Lender” mean Equify Financial LLC.

“Second Amendment to Credit Agreement and Joinder” means that certain Second
Amendment to Amended and Restated Credit Agreement and Joinder dated as of the
Second Amendment Effective Date by and among Borrower, the guarantors party
thereto, the lenders party thereto and the Administrative Agent.

“Second Amendment Effective Date” means June 20, 2019, the date on which the
conditions precedent to the effectiveness of the Second Amendment to Credit
Agreement and Joinder were satisfied.

(b)The following terms as set forth in Section 1.1 (Certain Defined Terms) of
the Credit Agreement are hereby amended and restated in their entirety as
follows:

“Majority Lenders” means (a) other than as provided in clause (b) and (c) below,
two or more Lenders holding at least fifty-one-percent (51%) of the sum of the
aggregate unpaid principal amount of the Term Loan, (b) other than as provided
in clause (c) below at any time when there is only one Lender, such Lender, and
(c) at any time when the Wilks Brothers, LLC or its Affiliate is a Lender, Wilks
Brothers, LLC or its Affiliate.

“Make-Whole Payment” means, with respect to any optional prepayment of Term
Loans under Section 2.5(b) and any mandatory prepayment under Section 2.5(c)(i),
or any prepayment or repayment of Term Loans following an Event of Default and
the acceleration of the Term Loans as a result of such Event of Default
(provided, however, that with respect to any such acceleration resulting from an
Event of Default arising under Sections 7.1(c) (only with respect to a breach of
Section 5.3(a), 6.1, 6.2, 6.3, 6.5, 6.9, 6.10, 6.14) and 7.1(k), no Make-Whole
Payment shall be due unless Borrower (x) has received written notice of such
Default or Event of Default from the Administrative Agent and (y) has failed to
cure or remedy such Default or Event of Default within thirty (30) days after
receipt of such written notice; provided further, that with respect to Defaults
or Events of Default as a result of violations of (i) Sections 6.1, 6.3, 6.9 and
6.10, the Borrower shall only have the ability to cure such Event of Default in
the event the cost of such cure for any single Default or single Event of
Default, if any, does not exceed the greater of (A) ten-percent (10%) of the
value of the transaction giving rise to such Default or Event of Default, and
(B) $500,000 (provided that in no event shall the aggregate costs associated
with all cures pursuant to the foregoing clauses (A) and (B) exceed $1,000,000
prior to the payment in full of all Obligations relating to the Term Loans), and
(ii) Sections 6.2, 6.5, 6.14 and 7.1(k) the Borrower shall only have the ability
to cure such Event of Default in the event the cost to cure such Default or
Event of Default is de minimis and with respect to any cure of Section 7.1(k)
such cure must also restore the security interest of the Administrative Agent on
the relevant Property to an Acceptable Security Interest), in each case solely
to the extent such prepayment or repayment of Term Loans is made or is required
to be made, as applicable, at any time prior to March 31, 2021, a cash amount
equal to the excess, if any, of (1) the sum of the present values of (i) one
hundred-percent (100%) of the principal amount of Term Loans being prepaid or
repaid

- 3 -

3

--------------------------------------------------------------------------------

 

and (ii) the remaining scheduled payments of interest with respect to such Term
Loans being prepaid or repaid from the actual date of prepayment or repayment
through December 31, 2022, not including any portion of such payments of
interest accrued as of the date of prepayment or repayment, discounted back to
the day of prepayment or repayment on a semi-annual basis (assuming a 360-day
year consisting of twelve thirty (30)-day months) at the Treasury Rate plus
fifty (50) basis points, over (2) one hundred-percent (100%) of the principal
amount of Term Loans being prepaid or repaid.  Any required payment of a
Make-Whole Payment under this Agreement is in addition to, and not in
replacement of, any amount paid pursuant to Section 2.8.  For the avoidance of
doubt, provisions relating to Make-Whole Payment are for the benefit of the
Lenders only (and the Administrative Agent for the ratable benefit of the
Lenders).  The Borrower acknowledges that (i) the Lenders have bargained for the
right to maintain their investment in the Term Loans free from repayment until
the Maturity Date, with certain limited exceptions as specified in this
Agreement, (ii) such limited exceptions, and the repayment price applicable to
such exceptions, are the result of negotiations among the Borrower and the
Lenders, (iii) the Borrower does not have the right to directly or indirectly
optionally repay the Term Loans other than pursuant to Section 2.5(b), (iv)
except as specifically provided in this Agreement, any voluntary repayment of
Term Loans at any time prior to March 31, 2021 is required to be at a price
including the Make-Whole Payment, and (v) the Make-Whole Payment (A) is intended
to provide compensation to the Lenders for the repayment of the Term Loans prior
to the Maturity Date, (B) constitutes reasonable compensation to the Lenders for
the deprivation of their right to hold the Term Loans free from such early
repayment, and (C) is not a penalty.

“Term Loans” means any and all (i) “Tranche B Term Advances” (as defined in the
Existing Agreement) outstanding on the Effective Date immediately before giving
effect to this Agreement, (ii) Additional Term Loans outstanding on the Second
Amendment Effective Date immediately before giving effect to the Second
Amendment to Credit Agreement and Joinder, and (iii) Incremental Term Loans made
pursuant to Section 2.3.

(c)Schedule I (Commitments, Contact Information) to the Credit Agreement is
hereby amended and restated in its entirety to read in full as set forth on
Schedule I hereto and each Lender’s Pro Rata Share of the Term Loans on the
Second Amendment Effective Date, immediately after giving effect to the Second
Amendment to Credit and the Assignment and Acceptance, is set forth on Schedule
I hereto.

(d)Section 2.3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“2.3Incremental Term Loan.  The Incremental Term Loan Lender agreed, subject to
the terms and conditions set forth in the Second Amendment to Credit Agreement
and Joinder, to make an incremental term loan in the principal amount of
$14,533,000 (the “Incremental Term Loan”) to the Borrower on the Second
Amendment Effective Date.  The Incremental Term Loan Commitment shall
irrevocably terminate upon the Incremental Term Loan Lender funding the
Incremental Term Loan.  Once prepaid or repaid, the Borrower may not re-borrow
any Term Loan (including without limitation, the Incremental Term Loan) or any
portion thereof.”

- 4 -

4

--------------------------------------------------------------------------------

 

(e)The first sentence of Section 6.6 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“No Credit Party shall, nor shall it permit any of its Subsidiaries to, use the
proceeds of the Additional Term Loan or the Incremental Term Loan other than for
working capital purposes, general corporate purposes and to fund Acquisitions
permitted hereunder.”

 

Section 5.

Representations and Warranties.

Each Credit Party hereby represents and warrants (which representations and
warranties survive the execution and delivery hereof) to each of the Lenders and
the Administrative Agent that:

(a)the representations and warranties contained in the Credit Agreement and the
other Credit Documents are true and correct in all material respects at and as
of the date hereof as though made on and as of the date hereof, except (x) to
the extent such representation or warranty was specifically made with regard to
an earlier date in which case such representation or warranty shall be true and
correct as of such earlier date; and (y) for such changes as a result of any act
or omission specifically permitted under the Credit Agreement or any other
Credit Document;

(b)the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by such Credit Party, and this Amendment is a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party, in
accordance with its terms, except as the enforcement thereof may be subject to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law);

(c)immediately prior to and after giving effect to this Amendment, no Default
and no Event of Default exists and each Credit Party is in full compliance with
the Credit Agreement and each of the other Credit Documents to which such Credit
Party is a party;

(d)the borrowing of the Incremental Term Loan and the use of proceeds thereof
are within Borrower’s corporate power, have been duly authorized by all
necessary action, do not contravene (i) the Borrower’s certificate or articles
of incorporation or bylaws, or (ii) any Legal Requirement or any material
contractual restriction binding on or affecting the Borrower, will not result in
or require the creation or imposition of any Lien prohibited by the Credit
Agreement and do not require any authorization or approval or other action by,
or any notice or filing with any Governmental Authority; and

(e)as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Credit Documents, are valid, enforceable, duly perfected
to the extent required by the Credit Agreement and the other Credit Documents,
non-avoidable, first priority liens, security interests, assignments and pledges
(subject only to Permitted Liens), continue unimpaired, are in full force and
effect and secure and shall continue to secure all of the obligations purported
to be secured in the respective Security Document pursuant to which such Liens
were granted.

- 5 -

5

--------------------------------------------------------------------------------

 

 

Section 6.

Conditions Precedent.

The obligation of the Incremental Term Loan Lender to extend the Incremental
Term Loan as provided for in this Amendment and the effectiveness of this
Amendment is subject to prior or concurrent satisfaction of each of the
following conditions precedent:

(a)Documentation.  The Administrative Agent or its counsel shall have received
(including by way of electronic transmission) the following, duly executed by
all the parties thereto, each in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders:

(i)an Amendment to the Stockholder’s Agreement, an Amendment to the Warrant
Agreement, the Assignment and Acceptance, this Amendment, to the extent
requested by a Lender, a Note payable to the order of each Lender, and all other
applicable Credit Documents;

(ii)a certificate from an authorized officer of each of the Credit Parties dated
as of the Second Amendment Effective Date stating that as of such date (A) all
representations and warranties of such Credit Party set forth in this Amendment,
the Credit Agreement and the other Credit Documents are true and correct, (B)
such Credit Party shall have performed and complied with all covenants and
conditions required herein to be performed or complied with by it prior to the
Second Amendment Effective Date and (C) no Default then exists;

(iii)a secretary’s certificate from each Credit Party certifying such Credit
Party’s (A) officers’ incumbency, (B) authorizing resolutions, (C)
organizational documents, and (D) governmental approvals, if any, with respect
to this Amendment, and the other Credit Documents to which such Credit Party is
a party;

(iv)certificates of good standing for each Credit Party in the state in which
each such Credit Party is incorporated or organized, which certificates shall be
dated a date not earlier than ten (10) days prior to the Second Amendment
Effective Date;

(v)legal opinion of Vinson & Elkins LLP, as special counsel to the Credit
Parties with respect to the Amendment to the Stockholder’s Agreement, the
Amendment to the Warrant Agreement, this Amendment, the Credit Agreement and the
other Credit Documents, similar in scope and substance to the opinion addressed
and delivered to the Administrative Agent in connection with the of the Credit
Agreement;

(vi)security documentation, reaffirmation agreements or ratifications as the
Administrative Agent or any Lender may reasonably request; and

(vii)such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.

- 6 -

6

--------------------------------------------------------------------------------

 

(b)Consents; Authorization; Conflicts.  The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower, or any Subsidiary is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Amendment, the Credit
Agreement and the other Credit Documents.  In addition, the Borrower and the
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower and its
Subsidiaries, and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on this Amendment and the actions contemplated hereby.

(c)Representations and Warranties.  The representations and warranties contained
in Section 5 of this Amendment shall be true and correct on and as of the Second
Amendment Effective Date before and after giving effect to the making of the
Incremental Term Loan and to the application of the proceeds therefrom.

(d)Payment of Fees and Expenses.

(i)Borrower shall have paid in full to the Incremental Term Loan Lender an
amendment fee equal to $217,995.00 in good and immediately available funds (the
“Amendment Fee”).  The Amendment Fee shall be fully earned and nonrefundable as
of the date of this Amendment; and

(ii)Borrower shall have paid in full to the Administrative Agent and its counsel
all other fees and expenses related to this Amendment, the Credit Agreement or
any other Credit Document.

(e)Other Proceedings.  No action, suit, investigation or other proceeding
(including, without limitation, the enactment or promulgation of a statute or
rule) by or before any arbitrator or any Governmental Authority shall be pending
or, to the knowledge of Borrower, threatened and no preliminary or permanent
injunction or order by a state or federal court shall have been entered (i) in
connection with this Amendment, the Credit Agreement, or any other Credit
Documents or any transaction contemplated hereby or thereby or (ii) which, in
any case, in the judgment of the Administrative Agent, could reasonably be
expected to result in a Material Adverse Change.

(f)Other Reports.  The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, all environmental reports, and such
other reports, audits or certifications as it may reasonably request.

(g)No Default.  No Default then exists and the making of the Incremental Term
Loan would not cause a Default to occur.

(h)Solvency.  The Administrative Agent shall have received a certificate in form
and substance reasonably satisfactory to the Administrative Agent from a senior
financial officer

- 7 -

7

--------------------------------------------------------------------------------

 

of the Borrower and each Guarantor certifying that, both before and after giving
effect to the Incremental Term Loan to be made on the Second Amendment Effective
Date, the Borrower and each such other Guarantor is and shall be Solvent.

(i)USA Patriot Act.  The Borrower has delivered to each Lender that is subject
to the Patriot Act such information requested by such Lender in order to comply
with the Patriot Act.

 

Section 7.

Waiver of Claims.

Each Credit Party hereby waives, releases, remises and forever discharges the
Administrative Agent and the Lenders from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with this
Amendment, the Credit Agreement and any other Credit Document (collectively,
“Claims”), whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, which such Credit Party ever had, now has or might hereafter
have against the Administrative Agent or any Lender which relate, directly or
indirectly, to any acts or omissions of the Administrative Agent or any Lender
on or prior to the date hereof.

 

Section 8.

Reference to and Effect on the Credit Agreement and the Credit Documents.

(a)Except as expressly provided herein (i) the Credit Agreement and the other
Credit Documents shall be unmodified and shall continue to be in full force and
effect in accordance with their terms and are hereby in all respects ratified
and confirmed, (ii) the agreements of the Administrative Agent and the Lenders
set forth herein shall be limited strictly as written, and (iii) this Amendment
shall not be deemed a waiver of any term or condition of the Credit Agreement or
any other Credit Document and shall not be deemed to limit, impair, constitute a
waiver of, or otherwise affect or prejudice any right or rights which the
Administrative Agent or any Lender may now have or may have in the future under
or in connection with the Credit Agreement or any other Credit Document or any
of the instruments or agreements referred to therein, as the same may be amended
from time to time.

(b)Each Credit Party hereby affirms its obligations under the Credit Agreement
(as amended hereby) and the other Credit Documents and confirms its grant of a
security interest in and the Administrative Agent’s Lien on its assets as
Collateral for the Obligations and acknowledges and affirms that such guarantee
and/or grant is and shall remain in full force and effect in respect of, and to
secure, the Obligations, in each case, in accordance with and subject to the
terms of the Credit Agreement and the other Credit Documents, as applicable.

(c)Upon and after the date hereof, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “herein”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended by this Agreement.

(d)This Amendment shall constitute a Credit Document.

- 8 -

8

--------------------------------------------------------------------------------

 

 

Section 9.

Execution in Counterparts.

This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.  Delivery by electronic
transmission (including .pdf) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

 

Section 10.

Costs and Expenses.

Borrower hereby affirms its obligation under the Credit Agreement to reimburse
the Administrative Agent for all costs and expenses paid or incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment and all other documents and instruments delivered
in connection herewith, including but not limited to the attorneys’ fees and
time charges of attorneys for the Administrative Agent with respect thereto.

 

Section 11.

Further Assurances.

Pursuant to the Credit Agreement and the other Credit Documents, each Credit
Party hereby authorizes the Administrative Agent to file any (x) financing
statements to the extent permitted by applicable Legal Requirements in order to
perfect or maintain the perfection of any security interest granted under any of
the Credit Documents and/or (y) amendments to the existing financing statements
to reflect the terms of the Credit Documents as amended by this Amendment.  The
Borrower at its expense will, and will cause each Subsidiary to, promptly
execute and deliver to the Administrative Agent upon reasonable request by the
Administrative Agent all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of any other Credit Party
or Subsidiary, as the case may be, in the Credit Documents, or to further
evidence and more fully describe the Collateral intended as security for the
Obligations, or to correct any omissions in the Security Documents, or to state
more fully the security obligations set out herein or in any of the Security
Documents, or to perfect, protect or preserve any Liens created pursuant to any
of the Security Documents, or to make any recordings, to file any notices or
obtain any consents, all as may be necessary or appropriate in connection
therewith or to enable the Administrative Agent to exercise and enforce its
rights and remedies with respect to any Collateral, the Credit Agreement, the
other Credit Documents and this Amendment.

- 9 -

9

--------------------------------------------------------------------------------

 

Section 12.

Guarantors Consent and Acknowledgement.

The Guarantors, for value received, hereby consent to the Borrower’s execution
and delivery of this Amendment, and the performance by the Borrower of its
agreements and obligations hereunder (including without limitation the borrowing
of the Incremental Term Loan by the Borrower hereunder).  This Amendment and the
performance or consummation of any transaction that may be contemplated under
this Amendment, shall not limit, restrict, extinguish or otherwise impair the
Guarantors’ liabilities and obligations to the Administrative Agent and/or the
lenders under the Credit Documents (including without limitation the Guaranteed
Obligations, as defined in the Guaranty).  Each of the Guarantors acknowledges
and agrees that (i) the Guaranty to which such Guarantor is a party remains in
full force and effect and is fully enforceable against such Guarantor in
accordance with its terms and (ii) it has no offsets, claims or defenses to or
in connection with the Guaranteed Obligations, all of such offsets, claims
and/or defenses are hereby waived.

 

Section 13.

Governing Law; Submission to Jurisdiction; Waiver of Jury.

The terms of Section 9.13 (Governing Law), Section 9.16 (Submission to
Jurisdiction) and Section 9.18 (Waiver of Jury) of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial (and, where applicable, judicial reference) are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

 

[Signature page follows]

- 10 -

10

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

BORROWER:

CARBO CERAMICS INC.

 

 

By: /s/ Gary Kolstad

 



Name: Gary Kolstad

 



Title: President

 

GUARANTORS:

CARBO CERAMICS INC.

 

 

By: /s/ Gary Kolstad

 



Name: Gary Kolstad

 



Title: President

 

 

ASSET GUARD INC.

 

 

By: /s/ Gary Kolstad

 



Name: Gary Kolstad

 



Title: President

 

STRATAGEN, INC.

 

 

By: /s/ Gary Kolstad

 



Name: Gary Kolstad

 



Title: President

1

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:

 

WILKS BROTHERS, LLC,

as Administrative Agent

 

 

By: /s/ Morgan D. Neff

 



Name: Morgan D. Neff

 



Title: Authorized Representative

 

 

LENDERS:

 

WILKS BROTHERS, LLC

 

 

By: /s/ Morgan D. Neff

 



Name: Morgan D. Neff

 



Title: Authorized Representative

 

EQUIFY FINANCIAL LLC

 

 

By: /s/ Pat Hoiby

 



Name: Pay Hoiby

 



Title: President

 

2

--------------------------------------------------------------------------------

 

SCHEDULE I

Commitments, Contact Information

ADMINISTRATIVE AGENT

 

Wilks Brothers, LLC,
as Administrative Agent

Address: 17010 IH-20

Cisco, Texas 76437

Attn: Morgan Neff

Matthew Wilks

Facsimile:(817) 850-3698

Email:Mneff@wilksbrothers.com

Mwilks@ie-llc.net

CREDIT PARTIES

 

Borrower/Guarantors

Address:Energy Center II

575 N. Dairy Ashford Rd., Ste 300
Houston, TX 77079

Attn: Ernesto Bautista III

Chief Financial Officer

Telephone:(281) 931-8884

Facsimile: (281) 931-8302

Email:ernesto.bautista@carboceramics.com

LENDERS

 

Wilks Brothers, LLC

 

Additional Term Loan Commitment: $12,349,000.00

 

Term Loans Outstanding: $33,150,000.001

Address: Wilks Brothers, LLC

17010 IH-20

Cisco, Texas 76437

Attn: Morgan Neff

Matthew Wilks

Facsimile:(817) 850-3698

Email:Mneff@wilksbrothers.com

Mwilks@ie-llc.net

Equify Financial LLC

 

Incremental Term Loan Commitment: $14,533,000.00

 

Term Loans Outstanding: $31,850,000.002

Address:777 Main Street, Suite 3900

Fort Worth, TX 76102

Attn: Bill Baker

Telephone:(817) 490-6800

Email:bill.baker@equifyllc.com

 

 

1 

After giving effect to Assignment and Acceptance effective as of June 20, 2019
between Wilks Brothers, LLC, as assignor, and Equify Financial LLC, as assignee.

2 

After giving effect to (x) Assignment and Acceptance effective as of June 20,
2019 between Wilks Brothers, LLC, as assignor, and Equify Financial LLC, as
assignee, and (y) Equify’s funding of its entire commitment pursuant to the
Second Amendment to Credit Agreement and Joinder.

 